Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 3, 2014

                                      No. 04-14-00215-CV

METHODIST HEALTHCARE SYSTEM OF SAN ANTONIO, Ltd., L.L.P. d/b/a Methodist
     Children’s Hospital of South Texas, Robert Gonzalez, and Rodney Sheffield,
                                     Appellants

                                                 v.

                                        Emily BELDEN,
                                           Appellee

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-18164
                        Honorable David A. Canales, Judge Presiding


                                         ORDER
       In this accelerated appeal, Appellants’ briefs are due to be filed with this court on June 4,
2014. See TEX. R. APP. P. 38.6(a). On May 30, 2014, Appellants filed a joint first motion for
extension of time to file their briefs until June 18, 2014.
       Appellants’ joint motion is GRANTED. Appellants must file their briefs with this court
by June 18, 2014.


                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of June, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court